 



Exhibit 10.2
FORM OF
IDEARC INC. 2008 INCENTIVE COMPENSATION PLAN
2008 LONG-TERM INCENTIVE AWARD AGREEMENT
     AGREEMENT made as of the ___day of ___, 2008, by and between IDEARC INC.
(the “Company”) and you (the “Participant”).
     1. Award. In accordance with the Idearc Inc. 2008 Incentive Compensation
Plan (the “Plan”), the Company has granted a 2008 long-term incentive award (the
“Award”) to the Participant consisting of (a) performance share units (“PSUs”)
with respect to shares of Idearc Inc. common stock (“Shares”), and
(b) restricted shares of Idearc Inc. common stock (“Restricted Shares”). The
number of PSUs and the number of Restricted Shares covered by the Award are
specified in the Participant’s account maintained for the Plan by JP
Morgan/Mellon Investor Services, which may be accessed at www.idearc.com/myhr.
This Award and the PSUs and Restricted Shares covered by this Award are subject
to the terms and conditions of this Agreement and the Plan, a copy of which is
also available through the Participant’s account maintained for the Plan by JP
Morgan/Mellon Investor Services. The provisions of the Plan will govern in the
event of any inconsistency with the terms of this Agreement. Capitalized terms
used but not defined in this Agreement will have the meanings ascribed to them
by the Plan.
     2. Stockholder Approval Contingency. This Agreement and the Award are
contingent upon the approval of the Plan by the Company’s stockholders at their
2008 annual stockholders’ meeting. This Agreement and the Award will be of no
force or effect if such stockholder approval is not obtained.
     3. Performance Share Unit Account. The Company will maintain a bookkeeping
account (the “PSU Account”) in the name of the Participant to reflect the PSUs
covered by this Agreement. The Participant’s PSU Account will be credited with
the number of PSUs initially covered by the Award and will be credited with
additional PSUs to reflect dividends, if any, declared and paid on the Company’s
Shares, as described in Section 5 below. At the end of the “Performance Period”
(described below), the number of PSUs then credited to the Participant’s PSU
Account will be adjusted (up or down) to reflect the extent to which the
performance objectives described in Exhibit A attached hereto have been
achieved. The Participant’s PSU Account will be subject to the vesting and
forfeiture conditions set forth in Section 4 below. If and when the
Participant’s PSU Account becomes vested, the Participant will receive a
distribution of the PSU Account in accordance with Section 6 below, which
distribution will consist of a number of Shares equal to the number of the PSUs,
if any, then credited to the Participant’s PSU Account (or, at the election of
the Committee, cash equal to the value of such number of Shares) in full and
final settlement of the PSUs covered by this Award. For the purposes hereof, the
term “Performance Period” means the period beginning on March 8, 2008 and ending
in 2011 on the 20th New York Stock Exchange trading day following the date the
Company releases to the public its annual earnings for the year ending
December 31, 2010 or, if earlier, immediately preceding a “Change in Control”
(as defined in the Plan).
     4. Vesting Conditions.
     (a) General. The Award will become vested as follows, in each case subject
to the Participant’s continuous employment with the Company or any of its
subsidiaries (“Idearc”)

- 1 -



--------------------------------------------------------------------------------



 



through the applicable vesting date: (1) the Participant’s PSU Account will vest
in full on December 31, 2010, and (2) the Restricted Shares will vest in 50%
increments on each of December 31, 2009 and December 31, 2010.
     (b) Forfeiture of Unvested Award. Except as otherwise provided, if the
Participant’s employment with Idearc does not continue through December 31,
2010, then, upon the termination of such employment, the Participant will
forfeit all right, title and interest in the Participant’s PSU Account and in
any then outstanding Restricted Shares. The Participant is the record owner of
the Restricted Shares on the Company’s books, subject to the restrictions and
conditions set forth in this Agreement. By executing this Agreement, the
Participant expressly authorizes the Company to cancel, reacquire, retire or
retain, at its election, any Restricted Shares if and when they are forfeited in
accordance with this Agreement. The Participant will execute and deliver such
other documents and take such other actions, if any, as the Company may
reasonably request in order to evidence such action with respect to any
Restricted Shares that are forfeited.
     (c) Special Vesting Rules. The special vesting rules of this Section 4(c)
will apply if (and only if) the Participant is in compliance with the
restrictive covenants set forth in Exhibit B annexed hereto and the Participant
executes and delivers to the Company a general release of claims against the
Company, its subsidiaries and any of its or their affiliates, in form and
substance satisfactory to the Company.
          (i) Acceleration of Vesting – General. If, before the Award becomes
fully vested, the Participant’s employment with Idearc terminates by reason of
the Participant’s death or “retirement” (as defined below) or is terminated by
Idearc without Cause or by reason of the Participant’s Disability (as defined in
the Plan), then the Award (including the Participant’s PSU Account and the then
outstanding Restricted Shares) will thereupon become fully vested. For the
purpose of this Agreement, the term “retirement” means the voluntary termination
of employment by the Participant after June 30, 2008, if (and only if) on the
date of such termination, (A) the sum of the Participant’s age and number of
years of service with Idearc or a predecessor company (including Verizon
Communications Inc.) is at least 75, and (B) the number of the Participant’s
years of service is at least 15. Subject to the provisions hereof, in the event
of the Participant’s death, the Participant’s beneficiary, who shall be
determined in accordance with Section 7 below, will succeed to the Participant’s
rights under this Award.
          (ii) Termination for Good Reason Following a Change in Control. If a
Change in Control (within the meaning of the Plan) occurs and if, on or after
the date of the Change in Control and before the Award becomes fully vested, the
Participant’s employment with Idearc is terminated by the Participant for “good
reason” (as defined below), then, at the time of such termination of employment,
the Award (including the Participant’s PSU Account and the then outstanding
Restricted Shares) will become fully vested. For the purposes hereof, the term
“good reason” means (A) a material adverse change in the Participant’s status or
position, including, without limitation, any material adverse change resulting
from a diminution in the Participant’s position, duties, responsibilities or
authority or the assignment to the Participant of duties or responsibilities
that are materially inconsistent with the Participant’s status or position or,
if applicable, a material breach by the Company of the Participant’s employment
agreement; (B) a reduction in the Participant’s annual base salary or a failure
to pay same; (C) a reduction in the

- 2 -



--------------------------------------------------------------------------------



 



Participant’s target incentive award opportunities, expressed as a percentage of
the Participant’s base salary; (D) the relocation of the Participant’s principal
place of employment by more than 50 miles from the then current location; or
(E) at the time of a Change in Control, the successor or acquiring company fails
or refuses to assume the obligations of the Company under this Agreement or, if
applicable, the Participant’s employment agreement. In order to terminate
employment for “good reason,” the Participant must provide written notice to the
Company (or the successor or acquiring company) of the nature of the act or
omission that the Participant deems to constitute good reason and provide the
Company 30 days after receipt of such notice to review and, if required, correct
the situation (and thus prevent the participant’s termination for good reason).
The written notice of termination for good reason must be provided, if at all,
within 90 days after the occurrence of the act or omission giving rise to such
termination.
     5. Dividend Equivalents; Voting Rights.
          (a) General. If the Company declares and pays dividends on outstanding
Shares, then, on the dividend payment date, the Participant will be credited
with dividend equivalent PSUs with respect to the PSUs then credited to the
Participant’s PSU Account and dividend equivalent restricted stock units with
respect to the Participant’s outstanding Restricted Shares (and dividend
equivalent restricted stock units). The number of such dividend equivalent PSUs
and restricted stock units will be determined by multiplying the number of PSUs
in the Participant’s PSU Account or the number of the Participant’s outstanding
Restricted Shares (and dividend equivalent restricted stock units), as the case
may be, immediately prior to the dividend payment date by the quotient (rounded
to the nearest whole number) of (a) the amount of the dividend payable with
respect to one outstanding Share on the dividend payment date, divided by
(b) the closing price per Share on the New York Stock Exchange on the dividend
payment date (or, if no shares are traded on such date, the closing price per
Share on the immediately preceding date on which the Shares are traded). The
dividend equivalent restricted stock units will be subject to substantially the
same vesting, forfeiture and other terms and conditions applicable to the
corresponding Restricted Shares and will be settled in the form of an equivalent
number of Shares (or, at the election of the Committee, cash equal to the value
of such Shares) if and when the corresponding Restricted Shares become vested.
The Participant will be entitled to exercise voting rights with respect to
outstanding Restricted Shares held under this Agreement, and will have no voting
rights with respect to Shares covered by PSUs and dividend equivalent restricted
stock units unless and until vested Shares are issued in settlement of such PSUs
and/or stock units.
          (b) Dividend Equivalents Following Termination of Employment.
Notwithstanding the foregoing, if the Participant’s employment with Idearc
terminates before the Participant is fully vested in the Award and if, as a
result of such termination of employment, the Participant’s vested interest in
the Award accelerates pursuant to Section 4(c) above, then the Committee, acting
in its discretion, will determine whether and the extent to which the
Participant will be credited with dividend equivalent PSUs and/or dividend
equivalent restricted stock units pursuant to the preceding subsection (b) of
this Section 5, and the Committee’s exercise of this discretion shall be final,
conclusive and binding. The Committee may condition continuing dividend
equivalent credits following termination of the Participant’s employment upon
the Participant’s compliance with the restrictive covenants set forth in
Exhibit B annexed

- 3 -



--------------------------------------------------------------------------------



 



hereto and the Participant’s execution and delivery of the general release
described in the first sentence of Section 4(c) above.
     6. Settlement of Award.
          (a) Settlement of PSU Account. Unless otherwise specified in this
Agreement, the Participant’s PSU Account will be settled as soon as practicable
(but in no event more than 90 days) after the end of the Performance Period,
provided, however, that, if the Performance Period ends by reason of a Change in
Control, the Participant’s PSU Account will be settled as soon as practicable
(but in no event more than 30 days) after the date the Participant’s PSU Account
becomes vested. The Participant’s PSU Account will be settled by the issuance to
the Participant of a number of whole Shares equal to the whole number of PSUs
credited to the Participant’s PSU Account at the end of the Performance Period,
taking into account the adjustments described in Exhibit A. Notwithstanding the
foregoing, the Company may settle the Participant’s PSU Account in the form of a
cash payment equal to the value of the Shares that would have been issued to the
Participant if the Award had been settled in Shares, which payment will be made
as soon as practicable after the applicable valuation date designated for this
purpose by the Committee. Settlement of the Participant’s PSU Account will be
conditioned upon and subject to the satisfaction of applicable withholding taxes
and compliance with the restrictive covenants contained in Exhibit B attached to
this Agreement.
          (b) Settlement of Restricted Share Award. If, as and when Restricted
Shares become vested, and subject to the satisfaction of applicable withholding
and other legal requirements, (1) the Restricted Shares will become vested
Shares and will no longer be subject to the transfer restrictions and forfeiture
conditions contained in this Agreement, and the Company’s books will be updated
accordingly, and (2) any dividend equivalent restricted stock units credited to
the Participant with respect to such vested Shares will be settled in the form
of Shares and/or cash in accordance with Section 5 above.
          (c) Form of Settlement Following a Change in Control. Notwithstanding
the foregoing, if a Change in Control (within the meaning of the Plan) occurs,
then, immediately prior to the Change in Control, the Shares covered by this
Agreement (including Restricted Shares, as well as Shares represented by PSUs
and dividend equivalent restricted stock units) will be converted into
(1) publicly traded and registered shares of common stock (“exchange stock”) of
the acquiring or successor company (or a parent company) having a value equal to
the Change in Control transaction value of the Shares or (2) the right to
receive the payment of a like amount in cash, as determined by the Committee
prior to the Change in Control. For the purposes of applying the provisions of
this Agreement, if, in connection with a Change in Control, the Award is
converted into an Award covering shares of exchange stock, the definition of the
term “Shares” will be deemed to include such shares of exchange stock.
     7. Assignment; Beneficiary. The Award and the Participant’s rights with
respect thereto may not be assigned, pledged or transferred except to the
Participant’s beneficiary following the Participant’s death (subject to the
terms of this Agreement and the Plan), and any attempted assignment, pledge or
transfer in violation of this Agreement or the Plan will be void ab initio and
of no force or effect. The Participant may designate a beneficiary by filing a
written (or electronic) beneficiary designation form with the Company in a
manner prescribed or deemed

- 4 -



--------------------------------------------------------------------------------



 



acceptable for this purpose by the Company’s Executive Vice President — Human
Resources and Employee Administration. Each such beneficiary designation will
automatically revoke all prior designations by the Participant. If the
Participant does not make a valid beneficiary designation under the Plan during
the Participant’s lifetime or if no designated beneficiary survives the
Participant, the Participant’s beneficiary will be deemed to be the
Participant’s surviving spouse or, if none, the Participant’s estate.
     8. No Other Rights Conferred. The grant of the Award under this Agreement
shall not be deemed to constitute a contract of employment with the Participant
or affect in any way the right of the Company or a subsidiary to terminate the
Participant’s employment at any time for any or no reason. Compensation
attributable to the Award made under this Agreement shall not be taken into
account as compensation for purposes of determining the Participant’s benefits
or entitlements under any employee pension, savings, group insurance, severance
or other benefit plan or arrangement, unless and except to the extent otherwise
specifically provided by such plan or arrangement.
     9. Withholding. The Company’s obligation to make payments or issue or
remove restrictions on Shares under this Agreement shall be subject to and
conditioned upon the satisfaction by the Participant of applicable tax
withholding obligations. The Company and its subsidiaries may require the
Participant to remit an amount sufficient to satisfy applicable withholding
taxes or deduct or withhold such amount from any payments otherwise owed the
Participant (whether or not under this Agreement or the Plan). The Participant
expressly elects to authorize the Company to deduct from any compensation or any
other payment of any kind due to the Participant, including withholding the
issuance of Shares, the amount of any federal, state, local or foreign taxes
required by law to be withheld as a result of the grant or vesting of the Shares
in whole or in part; provided, however, that the value of the Shares withheld
may not exceed the statutory minimum withholding amount required by law.
     10. Committee Authority. The Committee shall have complete discretion in
the exercise of its rights, powers, and duties under this Agreement. Any
interpretation or construction of any provision of, and the determination of any
question arising under, this Agreement shall be made by the Committee in its
discretion and such exercise shall be final, conclusive, and binding. The
Committee may designate any individual or individuals to perform any of its
functions hereunder.
     11. Successors. This Agreement shall be binding upon, and inure to the
benefit of, any successor or successors of the Company and any beneficiary of
the Participant.
     12. Construction. This Agreement is intended to grant the Award, including
PSUs, Restricted Shares and, as applicable, dividend equivalent restricted stock
units upon the terms and conditions authorized by the Plan. Any provisions of
this Agreement that cannot be so administered, interpreted, or construed shall
be disregarded. In the event that any provision of this Agreement is held
invalid or unenforceable, such provision shall be considered separate and apart
from the remainder of this Agreement, which shall remain in full force and
effect. In the event that any provision, including any restrictive covenant made
as a part of this Agreement, is held to be unenforceable for being unduly broad
as written, such provision shall be deemed

- 5 -



--------------------------------------------------------------------------------



 



amended to narrow its application to the extent necessary to make the provision
enforceable according to applicable law and shall be enforced as amended.
     13. Execution of Agreement. The Participant shall indicate consent to the
terms of this Agreement (including the restrictive covenants set forth in
Exhibit B) and the Plan by executing this Agreement in accordance with the
provisions hereof. The use of electronic media to indicate confirmation,
consent, signature, acceptance, agreement and delivery shall be legally valid
and have the same legal force and effect as if the Participant and the Company
executed this Agreement (including the restrictive covenants set forth in
Exhibit B) in paper form.
     14. Applicable Law. The validity, construction, interpretation and effect
of this Agreement shall be governed by and construed in accordance with the laws
of the State of Texas, without giving effect to the conflicts of laws provisions
thereof.
     15. Notice. Any notice to the Company provided for in this Agreement shall
be addressed to the Company in care of the Executive Vice President — Human
Resources and Employee Administration of Idearc Inc. at P. O. Box 619810, 2200
West Airfield Dr., D/FW Airport, TX, 75261 and any notice to the Participant
shall be addressed to the Participant at the current address shown on the
payroll records of the Company, or to such other address as the Participant may
designate to the Company in writing. Any notice shall be delivered by hand, sent
by telecopy or enclosed in a properly sealed envelope as stated above,
registered and deposited, postage prepaid, in a post office regularly maintained
by the United States Postal Service.
     16. Dispute Resolution.
          (a) General. Except as otherwise specified herein, all disputes
arising under the Plan or this Agreement and all claims in which the Participant
seeks damages that relate in any way to the Award covered by this Agreement or
other benefits of the Plan are subject to the dispute resolution procedure
described below in this Section. The parties to this Agreement are not required
to arbitrate Employment Claims, as defined in subsection (b)(ii) below, in which
the Participant does not seek damages that relate in any way to the Award or
other benefits of the Plan or this Agreement.
     (b) Definitions.
     (i) The term “Award Dispute” means any claim regarding (A) the
interpretation of the Plan or this Agreement, (B) any of the terms or conditions
of the Award, or (C) allegations of entitlement to or with respect to PSUs,
Restricted Shares, dividend equivalents or any other benefits under this
Agreement or the Plan, other than Employment Claims described in subsection
(b)(ii) below; provided, however, that any dispute relating to the forfeiture of
an Award as a result of a breach of any of the restrictive covenants contained
in Exhibit B shall not be subject to the dispute resolution procedures provided
for in this Section.
     (ii) The term “Award Damages Dispute” means any employment related claims
between the Participant and the Company or a subsidiary or against the
directors, officers, employees, representatives, or agents of the Company or a
subsidiary, including claims of alleged employment discrimination, wrongful

- 6 -



--------------------------------------------------------------------------------



 



termination, or violations of Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, 42
U.S.C. § 1981, the Fair Labor Standards Act, the Family Medical Leave Act, the
Sarbanes-Oxley Act, or any other federal, state or local law, statute,
regulation, or ordinance relating to employment or any common law theories of
recovery relating to employment, such as breach of contract, tort, or public
policy claims (“Employment Claims”), in which the damages sought relate in any
way to the Award or other benefits of this Agreement or the Plan.
     (iii) The term “Related Company” means (A) any corporation, partnership,
joint venture, or other entity in which the Company holds a direct or indirect
ownership or proprietary interest of 50 percent or more, or (B) any corporation,
partnership, joint venture, or other entity in which the Company holds an
ownership or other proprietary interest of less than 50 percent but which, in
the discretion of the Committee, is treated as a Related Company for purposes of
this Agreement.
          (c) Internal Dispute Resolution Procedure. All Award Disputes shall be
referred in the first instance to the Idearc Employee Benefits Committee (“EB
Committee”) for resolution internally within the Company. Except where otherwise
prohibited by law, all Award Disputes must be filed in writing with the EB
Committee no later than one year from the date that the dispute accrues.
Consistent with subsection (d)(i) below, decisions about the enforceability of
the limitations period contained herein are for the arbitrator to decide. To the
fullest extent permitted by law, the EB Committee shall have full power,
discretion, and authority to interpret the Plan and this Agreement and to decide
all Award Disputes brought under this Plan and Agreement before them.
Determinations made by the EB Committee shall be final, conclusive and binding,
subject only to review by arbitration pursuant to subsection (d) below under the
arbitrary and capricious standard of review.
          (d) Arbitration. All appeals from determinations of Award Disputes by
the EB Committee as described in subsection (c) above, as well as all Award
Damages Disputes, shall be submitted to the American Arbitration Association
(“AAA”) for final and binding arbitration on an individual basis (and not on a
collective or class action basis) before a single arbitrator pursuant to its
Commercial Arbitration Rules in effect at the time this grant is accepted.
Except where otherwise prohibited by law, all appeals of Award Disputes and all
Award Damages Disputes must be filed in writing with the AAA no later than one
year from the date that the appeal or dispute accrues. Consistent with
subsection (d)(i) below, decisions about the enforceability of the limitations
period contained herein are for the arbitrator to decide. If the Participant and
either the Company or a Related Company are party to any prior agreement to
arbitrate claims before the AAA under rules other than its Commercial
Arbitration Rules, claims that are arbitrable under any such agreements shall be
submitted to the AAA for disposition under its Commercial Arbitration Rules
together with disputes that are arbitrable under this Agreement in order to
promote expeditious and efficient dispute resolution. The arbitration shall be
held in Dallas County, Texas. All claims by the Company or a Related Company
against the Participant, except for breaches of any of the restrictive covenants
contained in Exhibit B, shall also be raised in such arbitration proceedings.

- 7 -



--------------------------------------------------------------------------------



 



     (i) The arbitrator shall have the authority to determine whether this
arbitration agreement is enforceable and whether any dispute submitted for
arbitration hereunder is arbitrable. The arbitrator shall decide all issues
submitted for arbitration according to the terms of the Plan, this Agreement,
existing Company policy, and applicable substantive state and federal law and
shall have the authority to award any remedy or relief which could be awarded by
a court. The decision of the arbitrator shall be final and binding and
enforceable in any applicable court.
     (ii) The Participant understands and agrees that when Award Disputes or
Award Damages Disputes are submitted for arbitration pursuant to this Agreement,
both the Participant and the Company or a Related Company waive any right to sue
each other in a court of law or equity, to have a trial by jury, or to resolve
disputes on a collective, or class, basis, and that the sole forum available for
the resolution of such issues is arbitration as provided herein. This dispute
resolution procedure shall not prevent either the Participant or the Company or
a Related Company from commencing an action in any court of competent
jurisdiction for the purpose of obtaining injunctive relief to prevent
irreparable harm pending arbitration hereunder; in such event, both the
Participant and the Company or a Related Company agree that the party who
commences the action may proceed without necessity of posting a bond.
     (iii) In consideration of the Participant’s agreement in subsection
(ii) above, the Company or a Related Company will pay all filing, administrative
and arbitrator’s fees incurred in connection with the arbitration proceedings.
If the AAA requires the Participant to pay the initial filing fee, the Company
or a Related Company will reimburse the Participant for that fee.
     (iv) The parties intend that the arbitration procedure to which they hereby
agree shall be the exclusive means for resolving all Award Disputes and Award
Damages Disputes. Their agreement in this regard shall be interpreted as broadly
and inclusively as reason permits to realize that intent.
     (v) Notwithstanding any other provision of this Agreement, this dispute
resolution provision shall be governed by laws of the State of Texas to the
extent that it is not governed by the Federal Arbitration Act.
     17. Additional Remedies. Notwithstanding the dispute resolution procedures,
including arbitration of this Agreement, and in addition to any other rights or
remedies, whether legal, equitable, or otherwise, that each of the parties to
this Agreement may have (including the right of the Company to terminate the
Participant for Cause), the Participant acknowledges that-
          (a) The restrictive covenants contained in Exhibit B to this Agreement
are essential to the continued goodwill and profitability of the Company;

- 8 -



--------------------------------------------------------------------------------



 



          (b) The Participant has broad-based skills that will serve as the
basis for employment opportunities that are not prohibited by the restrictive
covenants contained in Exhibit B;
          (c) When the Participant’s employment with the Company terminates, the
Participant shall be able to earn a livelihood without violating any of the
restrictive covenants contained in Exhibit B;
          (d) Irreparable damage to the Company shall result in the event that
the restrictive covenants contained in Exhibit B are not specifically enforced
and that monetary damages will not adequately protect the Company from a breach
of said restrictive covenants;
          (e) If any dispute arises concerning the violation or anticipated or
threatened violation by the Participant of any of the restrictive covenants
contained in Exhibit B, an injunction may be issued restraining such violation
pending the determination of such controversy, and no bond or other security
shall be required in connection therewith;
          (f) The restrictive covenants contained in Exhibit B shall continue to
apply after any expiration, termination, or cancellation of this Agreement;
          (g) The Participant’s breach of any of the restrictive covenants
contained in Exhibit B shall result in the Participant’s immediate forfeiture of
all rights and benefits of the Award, including all PSUs, Restricted Shares and
dividend equivalent restricted stock units, under this Agreement; and
          (h) All disputes relating to the restrictive covenants contained in
Exhibit B, including their interpretation and enforceability and any damages
(including but not limited to damages resulting in the forfeiture of an Award
under this Agreement) that may result from the breach of such restrictive
covenants, shall not be subject to the dispute resolution procedures, including
arbitration, of Section 16 above, but shall instead be determined in a court of
competent jurisdiction located in the Dallas County, Texas.
     IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
representative of the Company.

            IDEARC INC.
      By:           [Name]        [Title]   

- 9 -



--------------------------------------------------------------------------------



 



         

EXHIBIT A
ADJUSTMENT OF PSU ACCOUNT
     This Exhibit A is part of and incorporated by reference in the Long-Term
Incentive Award Agreement to which this Exhibit A is attached between Idearc
Inc. (the “Company”) and the Participant. Except where clearly provided to the
contrary, all capitalized terms used in this Exhibit A shall have the
definitions given to those terms in the Award Agreement to which this Exhibit A
is attached. This Exhibit sets forth the manner in which the number of PSUs
credited to the Participant’s PSU Account will be adjusted at the end of the
Performance Period.
     1. General. At the end of the Performance Period, the Participant’s PSU
Account will be divided into two subaccounts, with 80% of the PSUs then credited
to the PSU Account being allocated to subaccount A and the remaining 20% of the
PSUs then credited to the PSU Account being allocated to subaccount B. The
number of PSUs credited to each subaccount will then be adjusted (up or down) in
accordance with the formulae described in subsections (a) and (b) below and the
Participant’s PSU Account, as adjusted, will consist of a number of PSUs (not
less than zero) equal to the aggregate number of PSUs credited to the two
subaccounts (as adjusted). Any fractional PSU in either subaccount will be
rounded to the nearest whole number.
          (a) S&P 400 TSR Performance Adjustment. The number of PSUs allocated
to subaccount A (the 80% subaccount) will be adjusted by multiplying such number
by the S&P adjustment percentage determined under the following table, based
upon the “Company TSR” (as defined below) relative to the “S&P 400 TSR” (as
defined below) during the Performance Period (with the adjustment percentage
being interpolated between points of relative TSR values):

      Company TSR Performance     Ranking vs. S&P 400   S&P Adjustment
Percentage Below 30th Percentile   0% 30th Percentile   50% 50th Percentile  
100% At or above 80th Percentile   200%

          (b) R.H. Donnelley TSR Performance Adjustment. The number of PSUs
allocated to subaccount B (the 20% subaccount) will be adjusted by multiplying
such number by the RHD adjustment percentage determined under the following
table, based upon the “Company TSR” (as defined below) relative to the “RHD TSR”
(as defined below) during the Performance Period (with the adjustment percentage
being interpolated between points of relative TSR values):

- 10 -



--------------------------------------------------------------------------------



 



      Company TSR Performance     Ranking vs. RHD   RHD Adjustment Percentage
Below 75% of RHD TSR   0% 75% of RHD TSR   50% 100% of RHD TSR   100% At or
above 125% of RHD TSR   200%

If the Company TSR is negative, then (1) if the RHD TSR is positive, the RHD
adjustment percentage will be 0%, and (2) if the RHD TSR is negative, the
Company performance threshold and RHD adjustment percentages in the above table
will be reversed such that, for example, (a) if the Company’s TSR is at or above
125% of the RHD TSR, the RHD adjustment percentage will be zero, and (b) if the
Company’s TSR is below 75% of the RHD TSR, the RHD adjustment percentage will be
200%.
     2. Defined Terms. For the purpose of applying the adjustment provisions of
this Section 1 above:
          (a) “Company TSR” means the cumulative change (positive or negative)
in the value per Share during the Performance Period, with the beginning value
being equal to the average closing price per Share on the New York Stock
Exchange for the 20 trading days ending March 7, 2008 and the ending value being
equal to the average closing price per Share on the New York Stock Exchange for
the last 20 trading days of the Performance Period, provided, however, that, if
the Performance Period ends by reason of a Change in Control, the ending value
for the purpose of determining the Company TSR will be equal to the Change in
Control transaction value per Share;
          (b) “RHD TSR” means the cumulative change (positive or negative) in
the value per share of common stock of R.H. Donnelley Corp. (“RHD”) during the
Performance Period, with the beginning value being equal to the average closing
price per share on the New York Stock Exchange for the 20 trading days ending
March 7, 2008 and the ending value being equal to the average closing price per
share on the New York Stock Exchange for the last 20 trading days of the
Performance Period; and
          (c) “S&P 400 TSR” means the cumulative change (positive or negative)
in the average per share value of the companies in the Standard & Poor’s Midcap
400 Index (“S&P Midcap 400”) during the Performance Period, as reported by
Standard & Poors, with the beginning value being equal to the average closing
per share value for the 20 trading days ending March 7, 2008 and the ending
value being equal to the average closing per share value for the last 20 trading
days of the Performance Period.
     3. Special Rules.
          (a) Dividends. For the purposes of calculating the Company TSR, RHD
TSR and S&P 400 TSR, dividends declared and paid during the applicable
measurement period shall be deemed to have been reinvested in shares.
          (b) Companies in S&P 400 Index. For the purposes of determining the
S&P 400 TSR, the index will include the companies comprising the index at the
beginning of the

- 11 -



--------------------------------------------------------------------------------



 



Performance Period (i.e., additions and removals during the Performance Period
will be disregarded), provided, however, that (A) a company will cease to be
included in the index if, during the Performance Period, it is acquired by
another company that is not within the index or its shares otherwise cease to be
traded on an established securities market; (B) if a company in the index at the
beginning of the Performance Period is acquired by another company that is also
in the index at the beginning of the Performance Period, the TSR of the
surviving company will be tracked and measured; and (C) if, during the
Performance Period, a company’s equity is eliminated as a result of bankruptcy,
the company will be deemed to be the lowest ranking company in the index; and
(D) if, during the Performance Period, a company becomes insolvent or commences
bankruptcy proceedings and if the company’s equity continues to be traded, it
will be included in the index for the entire period.
          (c) Changes at R.H. Donnelley Corp. The RHD TSR adjustment percentage
will be 100% if, before the end of the Performance Period, R.H. Donnelley Corp.
is acquired by another company, the shares of R.H. Donnelley Corp. cease to be
publicly traded on an established securities market, or R.H. Donnelly Corp.
becomes insolvent or commences bankruptcy proceedings (or has bankruptcy
proceedings commenced against it).
          (d) Adjustment Percentage of Zero. For the avoidance of doubt, the
number of PSUs credited to the Participant’s PSU Account as of the end of the
Performance Period will be reduced to zero if the S&P 400 TSR adjustment
percentage and the RHD TSR adjustment percentage is each zero percent.
          (e) Decisions of Committee. All determinations made by the Committee
in connection with the calculation and application of the adjustments prescribed
by this Section 3 will be binding and conclusive on all persons.

- 12 -



--------------------------------------------------------------------------------



 



EXHIBIT B
RESTRICTIVE COVENANTS
     This Exhibit B is part of and incorporated by reference in the Long-Term
Incentive Award Agreement to which this Exhibit B is attached between Idearc
Inc. (the “Company”) and the Participant. Except where clearly provided to the
contrary, all capitalized terms used in this Exhibit B shall have the
definitions given to those terms in the Award Agreement to which this Exhibit B
is attached.
     1. Noncompetition. In consideration for the benefits described in the
Agreement to which this Exhibit B is attached, the consideration set forth in
paragraph 4 of this Exhibit B, and other good and valuable consideration, you,
the Participant, agree that:
          (a) Prohibited Conduct. During the period of your employment with the
Company or any Related Company, and for the period ending twelve (12) months
following a termination of your employment for any reason with the Company or
any Related Company, you shall not, without the prior written consent of the
Executive Vice President — Human Resources and Employee Administration of the
Company:
     (i) personally engage in Competitive Activities (as defined below); or
     (ii) work for, own, manage, operate, control, or participate in the
ownership, management, operation, or control of, or provide consulting or
advisory services to, any person, partnership, firm, corporation, institution or
other entity engaged in Competitive Activities, or any company or person
affiliated with such person or entity engaged in Competitive Activities;
provided that your purchase or holding, for investment purposes, of securities
of a publicly traded company shall not constitute “ownership” or “participation
in the ownership” for purposes of this paragraph so long as your equity interest
in any such company is less than a controlling interest; provided that this
paragraph (a) shall not prohibit you from (i) being employed by, or providing
services to, a consulting firm, provided that you do not personally engage in
Competitive Activities or provide consulting or advisory services to any
individual, partnership, firm, corporation, institution or other entity engaged
in Competitive Activities, or any person or entity affiliated with such
individual, partnership, firm, corporation, institution or other entity engaged
in Competitive Activities, or (ii) engaging in the private practice of law as a
sole practitioner or as a partner in (or as an employee of or counsel to) a law
firm in accordance with applicable legal and professional standards.
          (b) Competitive Activities. For purposes of the Agreement, to which
this Exhibit B is attached, “Competitive Activities” means activities relating
to products or services of the same or similar type as the products or services
(1) which are sold (or, pursuant to an existing business plan, will be sold) to
paying customers of the Company or any Related Company, and (2) for which you
have responsibility to plan, develop, manage, market, oversee or perform, or had
any such responsibility within your most recent 24 months of employment with the
Company or any Related Company.

- 13 -



--------------------------------------------------------------------------------



 



     2. Interference With Business Relations. During the period of your
employment with the Company or any Related Company, and for a period ending with
the expiration of twelve (12) months following a termination of your employment
for any reason with the Company or any Related Company, you shall not, without
the written consent of the Executive Vice President — Human Resources and
Employee Administration of the Company:
          (a) recruit, induce or solicit any employee, directly or indirectly,
of the Company or Related Company for employment or for retention as a
consultant or service provider;
          (b) hire or participate (with another person or entity) in the process
of hiring (other than for the Company or any Related Company) any person who is
then an employee of the Company or any Related Company, or provide names or
other information about any employees of the Company or Related Company to any
person or entity (other than the Company or any Related Company), directly or
indirectly, under circumstances that could lead to the use of any such
information for purposes of recruiting, soliciting or hiring;
          (c) interfere, directly or indirectly, with the relationship of the
Company or any Related Company with any of its employees, agents, or
representatives;
          (d) solicit or induce, or in any manner attempt to solicit or induce,
directly or indirectly, any client, customer, or prospect of the Company or any
Related Company (1) to cease being, or not to become, a customer of the Company
or any Related Company or (2) to divert any business of such customer or
prospect from the Company or any Related Company; or
          (e) otherwise interfere with, disrupt, or attempt to interfere with or
disrupt, the relationship, contractual or otherwise, between the Company or any
Related Company and any of its customers, clients, prospects, suppliers,
consultants, employees, agents, or representatives.
     3. Return Of Property; Intellectual Property Rights. You agree that on or
before termination of your employment for any reason with the Company or any
Related Company, you shall return to the Company all property owned by the
Company or any Related Company or in which the Company or any Related Company
has an interest, including files, documents, data and records (whether on paper
or in tapes, disks, or other machine-readable form), office equipment, credit
cards, and employee identification cards. You acknowledge that the Company (or,
as applicable, a Related Company) is the rightful owner of, and you hereby do
assign, all right, title and interest in and to any programs, ideas, inventions,
discoveries, patentable or copyrighted material, or trademarks that you may have
originated or developed, or assisted in originating or developing, during your
period of employment with the Company or a Related Company, where any such
origination or development involved the use of Company or Related Company time,
information or resources, was made in the exercise of your responsibilities for
or on behalf of the Company or a Related Company or was related to the Company’s
or a Related Company’s business or to the Company’s or a Related Company’s
actual or demonstrably anticipated research or development. You shall at all
times, both before and after termination of your employment, cooperate with the
Company (or, as applicable, any Related Company) in executing and delivering
documents requested by the Company or a Related Company, and taking any other
actions, that are necessary or requested by the Company or a Related Company

- 14 -



--------------------------------------------------------------------------------



 



to assist the Company or any Related Company in patenting, copyrighting,
protecting, enforcing or registering any programs, ideas, inventions,
discoveries, works of authorship, data, information, patentable or copyrighted
material, or trademarks, and to vest title thereto solely in the Company (or, as
applicable, a Related Company). If at any time after your termination of
employment, you determine that you have any Secret and Confidential Information
in your possession or control, you shall immediately return to the Company all
such Secret and Confidential Information in your possession or control,
including all copies and portions thereof.
     4. Proprietary And Confidential Information. The Company agrees that it
shall provide you with Proprietary Information (defined below) and trade secrets
of the Company or a Related Company. You shall at all times, including after any
termination of your employment with the Company or any Related Company, preserve
the confidentiality of all Proprietary Information and trade secrets of the
Company or any Related Company, and you shall not use for the benefit of any
person, other than the Company or a Related Company, or disclose to any person,
except and to the extent that disclosure of such information is legally
required, any Proprietary Information or trade secrets of the Company or any
Related Company. “Proprietary Information” means any information or data related
to the Company or any Related Company, including information entrusted to the
Company or a Related Company by others, which has not been fully disclosed to
the public by the Company or a Related Company and which is treated as
confidential or protected within the Company or any Related Company or is of
value to competitors, such as strategic or tactical business plans; undisclosed
business, operational or financial data; ideas, processes, methods, techniques,
systems, models, devices, programs, computer software, or related information;
documents relating to regulatory matters or correspondence with governmental
entities; undisclosed information concerning any past, pending, or threatened
legal dispute; pricing or cost data; the identity, reports or analyses of
business prospects; business transactions that are contemplated or planned;
research data; personnel information or data; identities of users or purchasers
of the Company’s or Related Company’s products or services; the Agreement to
which this Exhibit B is attached; and other non-public information pertaining to
or known by the Company or a Related Company, including confidential or non-
public information of a third party that you know or should know the Company or
a Related Company is obligated to protect.

- 15 -